Citation Nr: 1713416	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had reserve service in the Army from June 1980 to August 1980, and June 1982 to August 1982.  He also had reserve service in the Navy from April 1985 to July 1985.  He had active service in the Navy from August 1986 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in February 2015.  A transcript of the hearing is of record.  An August 2016 letter informed the Veteran that the VLJ who conducted the February 2015 hearing was no longer at the Board and asked him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran

In May 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The most probative evidence of record shows that it is clear and unmistakable that the Veteran's acquired psychiatric disorder both pre-existed his active naval service and was not aggravated by his active naval service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in February 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1132 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition pre-existed service and (b) the pre-existing condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; see also 38 U.S.C. § 1132.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

The Veteran filed his service connection claim for an acquired psychiatric disorder in June 2009.  In statements and testimony in support of his claim, both the Veteran and his wife have asserted that he had no psychiatric problems prior to his treatment for such during active service.  He further asserted that he was pressured into signing papers at his separation from service.

The Veteran's STRs from his active and reserve Army service show that May 1980, September 1984, and April 1985 report of medical history forms noted he denied having any psychiatric symptoms.  He also had normal psychiatric examinations on these dates.  The Veteran was found qualified for active naval service and enlisted in August 1986.

In this case, the evidence shows the Veteran's acquired psychiatric disorder was not noted at any time during his reserve service and was not noted upon his entry into active naval service.  Thus, the Board finds that an acquired psychiatric disorder was not "noted" on examination and the presumption of soundness attaches.  See 38 C.F.R. § 3.304(b).  

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304(b). 
Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Veteran STRs show that in January 1989, the Veteran was assessed with an acquired psychiatric disorder.  He reported having a lifelong problem of mood swings.  Later in August 1989, he was admitted to a hospital after a suicide threat and he reported that he had seen a psychiatrist prior to his active naval service.  In September 1989, a Report of Medical Board was prepared.  It diagnosed atypical depression and personality disorder, and stated that both diagnoses existed prior to service and were not aggravated by service.  The report noted further that during recent evaluation and treatment for suicidal behavior, the Veteran "related a history of chronic emotional difficulties, whose onset began during his early childhood and progressed into his current adult life."  The report further noted that the Veteran had been seen by a psychiatrist in the past prior to his enlistment. 

The Veteran's medical treatment records after his separation from service show that he started treating for his acquired psychiatric disorder in May 1991.  In September 1992, he was granted SSA disability for a personality disorder.  While his disability benefits were suspended, he was again granted SSA disability benefits in February 2007 for an affective/mood disorder and personality disorder.

At the February 2015 Board hearing, the Veteran testified that his psychiatric symptoms started during his naval service.  He testified that he had no psychiatric problems and never saw a psychiatrist prior to his naval service.  His wife also testified that the Veteran had no psychiatric symptoms prior to his naval service.

The Veteran was afforded a VA examination in December 2015.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an examination.  In response to the question of whether it was clear and unmistakable that the Veteran's current psychiatric disorder pre-existed his active duty service, the examiner noted that the Veteran's STRs showed his reports of having a lifelong problem of mood swings and seeing a psychiatrist prior to entering active naval service.  The examiner also noted that mental health providers who examined the Veteran in service concluded that his acquired psychiatric disorder pre-existed his naval service.  The examiner acknowledged that at a February 2015 hearing before the Board, the Veteran denied having emotional problems or seeing a mental health provider prior to military service.  "However, his making statements about having premilitary psychiatric issues while he was in service, without any discernible motivation to seek disability benefits (in contrast to the present), [could not] be discounted."  

In response to the question of whether it was clear and unmistakable that the pre-existing psychiatric disorder was not aggravated by his active duty service, the examiner reported that the Veteran had a history of poor stress tolerance that was most likely reflective of his longstanding personality issues, which left him more vulnerable to recurring depressive episodes.  The examiner reported that the Veteran dealt with a variety of stressors during his naval service such as a failed marriage and punishment for two unauthorized absences.  The examiner opined that the Veteran's 1989 depressed mood and suicidal threat was triggered by situational stress.  The examiner noted that the Veteran appeared to be fairly stable after his separation from service until around 2007 when he was again hospitalized for worsening symptoms, which was due to other stressors such as medical problems and marital difficulties.  The examiner reported that these contributed to the Veteran's progressive of depressive symptoms of the years and could not be tied specifically to any incident or event that occurred during his naval service.  The examiner also indicated that there were inconsistencies between the Veteran's reports and his wife's reports, such as him reporting being a loner in high school and his wife reporting he had many friends.

In January 2016 addendum opinion, the examiner opined it was clear and unmistakable that the Veteran's acquired psychiatric disorder pre-existed his active naval service.  The examiner opined that it was clear and unmistakable that the Veteran's pre-existing acquired psychiatric disorder was not aggravated during his active naval service.  

Based on the foregoing evidence, the Board finds that the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed his active duty service.  In this regard, the Board assigns great probative value to the service treatment records and the December 2015 VA examination report and January 2016 addendum opinion.  In reaching this conclusion, the Board acknowledges that in more recent statements the Veteran and his spouse have disputed that he had a psychiatric history prior to his service.  However, his statements made in the course of his naval treatment cannot be discounted.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Importantly, the Board finds the Veteran's more recent reports of an in-service incurrence of a psychiatric disorder to be not credible.  This is because his statements made in the context of his current claim and appeal are inconsistent with those made during service.  As between his reports made contemporaneous to service, where there was no reasonable motivation for providing inaccurate information, and the report was not subject to the effects of time on memory, and his reports made in the context of seeking benefits from VA, the Board finds the reports made during service to be probative.  The inconsistency in the present reports compared to the in-service reports is the basis for the Board's finding that his present reports are not credible.  Accordingly, the evidence clearly and unmistakably establishes that an acquired psychiatric disorder pre-existed the Veteran's active naval service.

Having determined that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed his service, the next question to address is whether there is clear and unmistakable evidence that the pre-existing disability was not aggravated by active service.  In the December 2015 VA examination report and January 2016 addendum opinion, it was the examiner's opinion that the Veteran's pre-existing acquired psychiatric disorder clearly and unmistakably was not aggravated by his active duty service.  The examiner explained, in detail, that the Veteran had a history of poor stress tolerance that was most likely reflective of his longstanding personality issues which left him vulnerable to recurring depressive episodes.  The examiner observed that during service, the Veteran dealt with a variety of stressors to include a failed marriage and punishment for two unauthorized absences.  The examiner stated it was more likely than not that his 1989 depressed mood and suicidal threat was triggered by situational stress.  Considering the course of his psychiatric history after service as well, the examiner stated that the Veteran's progression of depressive symptoms over the years could not be tied specifically to any incident or event that occurred during military service.  

The Board assigns great probative value to the December 2015 VA examiner's opinion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Here, the December 2015 VA examiner reviewed the STRs, examined the Veteran, and opined that it was clear and unmistakable that the pre-existing disability was not aggravated by active service.  The examiner's explanation for his rationale was supported by citations to the record and demonstrated consideration towards the Veteran's statements as well as those of his spouse's.  Therefore, the Board finds that the evidence is clear and unmistakable that the acquired psychiatric disorder pre-existed service and it is clear and unmistakable that the disability was not aggravated by active service.

Again, the Board recognizes the Veteran's statements that his pre-existing disability was aggravated and/or had its onset in active service.  However, as discussed above, the Board does not find his statements as to service incurrence to be credible.  Concerning the question of whether there was permanent aggravation of a pre-existing disability shown in service, lay persons are competent to testify as to their observations and as to some medical matters, including the existence of psychiatric symptoms.  The question of whether the Veteran's acquired psychiatric disorder was aggravated by his active service, however, is the type of complex medical matter as to which lay persons are not competent to testify.  The Veteran has not been shown to possess such knowledge or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In conclusion, the Board finds that the presumption of soundness on entrance to service as to an acquired psychiatric disorder has been rebutted by clear and unmistakable evidence as to the pre-service existence of an acquired psychiatric disorder and clear and unmistakable evidence that the acquired psychiatric disability was not aggravated by active service.  Therefore, the weight of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder must be denied.  


ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


